                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

 STEVEN E. S. BEASLEY and                 )
 MARTHA S. BEASLEY,                       )
                                          )
             Plaintiffs,                  )
                                          )
        v.                                ) CASE NO. 2:17-CV-92-WKW
                                          )        (WO)
 500 FINISHES CORPORATION,                )
                                          )
             Defendant.                   )

                                     ORDER

      Upon consideration of the parties’ Joint Stipulation of Dismissal (Doc. # 44),

which comports with Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

this action has been dismissed with prejudice by operation of Rule 41, on the terms

agreed and set out by the parties. The Clerk of the Court is DIRECTED to close

this case.

      DONE this 8th day of November, 2018.

                                          /s/ W. Keith Watkins
                                  CHIEF UNITED STATES DISTRICT JUDGE
